NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued March 3, 2015 
                                Decided March 11, 2015 
                                             
                                         Before 
 
                        RICHARD A. POSNER, Circuit Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        JOHN DANIEL TINDER, Circuit Judge
 
No. 14‐1799 
 
STEPHEN AZIA TENENG,                           Petition for Review of an Order of the 
      Petitioner,                              Board of Immigration Appeals. 
                                                
      v.                                       No. A028 407 973 
 
ERIC H. HOLDER, JR., 
Attorney General of the United States, 
      Respondent. 
 
                                        O R D E R 

        Stephen Teneng—a 52‐year old citizen of Cameroon who was ordered removed 
from the United States as an alien convicted of an aggravated felony—petitions for 
review of an order of the Board of Immigration Appeals upholding the immigration 
judge’s denial of a continuance, withholding of removal, and relief under the 
Convention Against Torture. We note at the outset that this is a procedurally 
complicated case, involving events from nearly 30 years ago, when Teneng entered the 
United States. In the decade after he came to the country, Teneng committed several 
state crimes involving fraud and was found removable as an aggravated felon in 1999. 
He was allowed to remain in the United States, however, because the immigration judge 
granted him withholding of removal based on fears of political persecution. Teneng 
No. 14‐1799                                                                            Page 2 
 
squandered this second chance by quickly resuming his criminal activities. He was 
convicted in 2003 of federal crimes involving fraud, and the government reopened 
removal proceedings. This time the IJ ordered Teneng removed from the country, 
concluding that (1) he was ineligible for withholding under either the immigration 
statute or the Convention Against Torture because he had been convicted of a 
“particularly serious crime,” 8 U.S.C. § 1231(b)(3)(B)(ii), and (2) he was ineligible for 
deferral under the CAT because his history of crimes involving deceit undermined his 
testimony and documentary evidence. The Board upheld the IJ’s decisions. Teneng 
petitions for review, but we conclude that we have jurisdiction only over his challenge to 
the denial of deferral under the CAT. We deny this part of the petition, however, because 
the agency properly concluded that Teneng failed to meet his burden of proof.   

        Teneng entered the United States on a student visa in 1986, when he was 23 years 
old. The following year, while living in Boston, he sought to adjust his status through his 
first wife, who was a permanent resident. Teneng was unable to obtain permanent 
residency, however, because no visa numbers were available (there is a limited number 
of visas for aliens seeking adjustment of status through a spouse who is a lawful 
permanent resident). He eventually abandoned his attempt to obtain permanent status 
through that marriage, divorced his first wife in 1997, and then married a U.S. citizen in 
1998.1 

       In the decade or so following his initial attempt to adjust status, Teneng was 
convicted of multiple state crimes in Massachusetts, including larceny, forgery, and 
several counts of credit‐card fraud. The immigration authorities learned of these 
convictions and sent him a Notice to Appear in 1998, charging that his 1997 conviction 
for forgery made him removable under 8 U.S.C. § 1227(a)(2)(A)(iii) as an alien who had 
been convicted of an aggravated felony. See id. § 1101(a)(43)(R) (defining an aggravated 
felony as “any offense relating to . . . forgery . . . for which the term of imprisonment is at 
least one year”). 


                                                 
            1  Teneng’s immigration status after 1987 is unclear. In that year an immigration 

officer stamped his student visa “cancelled,” apparently “in anticipation of approving 
the adjustment of status” based on his marriage. Despite the stamp, Teneng says he was 
assured by immigration authorities that his student visa would remain valid for as long 
as he continued to attend school. Assuming that Teneng’s student visa was valid for as 
long as he attended school, the visa would have expired, at the latest, when he 
completed his studies in 1995. 
No. 14‐1799                                                                        Page 3 
 
       At his removal hearing in 1999, Teneng conceded that he was removable as an 
aggravated felon but sought withholding of removal based on a fear of persecution for 
his political opinion if he returned to Cameroon. Teneng testified that he had not been 
politically active while growing up in Cameroon but feared he would be killed if 
returned because, since arriving in the United States, he had been advocating for greater 
democracy in Cameroon through his involvement in the Cameroon Students’ 
Association and the Social Democratic Front, an opposition political party.2  (Cameroon, 
though nominally a republic, is rife with corruption and has been ruled by President 
Paul Biya since 1982. Human‐rights groups have accused the government of mistreating 
and even torturing marginalized persons, including political activists.) He said that the 
Cameroonian government arrested, tortured, and killed supporters of the Social 
Democratic Front, and that several members of his family, including his father, were 
harmed because of their involvement with the party. His own activism, Teneng testified, 
led the Cameroonian government to label him a “terrorist” and a “troublemaker” in 
government records, and he feared he would be arrested, detained indefinitely, and 
possibly killed if he were returned to Cameroon.3 

       In an oral decision, the IJ (from the immigration court in Louisiana) granted 
Teneng’s application for both statutory withholding of removal, see 8 U.S.C. 
§ 1231(b)(3)(A), and withholding under the Convention Against Torture, see 8 C.F.R. 
§§ 1208.16(c), 1208.18, finding that Teneng’s evidence established that he “more likely 
than not [would] be persecuted and tortured if he return[ed] to Cameroon.” The IJ 
                                                 
            2  Teneng testified that his political activities in the United States included, among 

other things, serving as president of the New England chapter of the Cameroon 
Students’ Association, participating in organized protests against the Cameroonian 
government and its president, and writing and mailing petitions to the Cameroonian 
government and human rights organizations. 
            3  In his application for withholding, Teneng sought to introduce evidence 

showing the dangers faced by the regime’s political opponents. In support, he submitted 
numerous documents, including affidavits and letters from family members and fellow 
activists describing the dangers (including arrests and beatings by police); a “trouble 
makers” list purportedly compiled by the Cameroonian government and bearing 
Teneng’s name; and reports by the U.S. State Department from 1997 and 1998 describing 
human rights abuses in Cameroon. The 1998 report described the government’s 
human‐rights record as “generally poor” and recounted extrajudicial killings and other 
abuses by the government’s security forces, but noted that the government had begun 
“to prosecute some of the most egregious offenders.” 
No. 14‐1799                                                                        Page 4 
 
opined that he found it “repulsive” to grant withholding to a “recidivist” like Teneng 
but that he could not do otherwise given the mandatory nature of withholding of 
removal under both the statute and the CAT once the alien has met his burden of proof.   

        In 2002 Teneng moved to Bolingbrook, Illinois, and quickly resumed his criminal 
activities. In 2003 he pleaded guilty in federal court to committing three felonies: 
(1) making false statements in a passport application, 18 U.S.C. § 1542; (2) fraudulently 
using an access device (i.e., a credit card), id. § 1029(a)(2), (e); and (3) knowingly 
possessing five or more identification documents with an intent to use them, id. 
§ 1028(a)(3). In the plea agreement, Teneng admitted that he had used the stolen 
personal information of a mentally disabled adult to apply for a passport, to 
fraudulently obtain credit cards and documents (such as an Illinois driver’s license) in 
the victim’s name, and to buy merchandise. Teneng also admitted in the agreement 
that—while working as a supervisor at a group home for the mentally disabled in 
Massachusetts—he met the victim and that he used his position at the home to 
surreptitiously obtain the victim’s birth certificate and Social Security number. Teneng 
was sentenced to 75 months’ imprisonment and ordered to pay restitution. 

        After Teneng’s release from prison in 2008, the Department of Homeland Security 
moved to reopen removal proceedings in order to terminate the 1999 grant of 
withholding based on his commission of a “particularly serious crime.” See 8 U.S.C. 
§ 1231(b)(3)(B); 8 C.F.R. §§ 1208.24(f), 1003.23(b)(1). A grant of either statutory or 
CAT withholding may be terminated if the government establishes that “[t]he alien has 
committed any . . . act that would have been grounds for denial of withholding of 
removal under [8 U.S.C. § 1231(b)(3)(B)] had it occurred prior to the grant of 
withholding.” 8 C.F.R. § 1208.24(b)(3). The referenced statute provides that an alien is 
ineligible for withholding “if the alien, having been convicted of a particularly serious 
crime is a danger to the community of the United States.” 8 U.S.C. § 1231(b)(3)(B)(ii); 
see also 8 C.F.R. § 1208.16(d)(2) (stating that applicants falling within § 1231(b)(3)(B) are 
also ineligible for withholding of removal under CAT). Here, the government contended 
that the Attorney General had the discretion to assess two of the crimes of which Teneng 
was convicted in 2008—making false statements in a passport application 
and fraudulently using an access device—as particularly serious because of their nature, 
the sentence imposed, and the circumstances of the conviction. See 8 U.S.C. 
§ 1231(b)(3)(B); Ali v. Achim, 468 F.3d 462, 469 (7th Cir. 2006); In Re N‐A‐M‐, 24 I. & N. 
Dec. 336, 342 (BIA 2007). An alien who is ineligible for withholding because of having 
committed a particularly serious crime remains eligible, however, for deferral of removal 
No. 14‐1799                                                                       Page 5 
 
under the CAT, see 8 C.F.R. § 1208.17(a), which is a “more temporary form of protection” 
than withholding, Wanjiru v. Holder, 705 F.3d 258, 264 (7th Cir. 2013).   

        The immigration court granted the government’s motion to reopen in April 2009,4 
and Teneng applied again for both statutory withholding and relief under the CAT, 
submitting new documentary evidence in support of his application—including, among 
other things, new affidavits from friends and family, and recent country‐condition 
reports from the U.S. State Department. His third wife—a U.S. citizen whom he married 
in late 2010, four months after his case was reopened—also submitted a Petition for 
Alien Relative form (called a Form I‐130) to U.S. Citizenship and Immigration Services 
on his behalf, which, if approved, would allow Teneng to file for adjustment of status 
based on the marriage. See Yang v. Holder, 760 F.3d 660, 662 (7th Cir. 2014); Matter of 
Hashmi, 24 I. & N. Dec. 785, 789 (BIA 2009).   

       At his removal hearing in late 2011, Teneng requested a continuance pending the 
adjudication of his I‐130 based on his third marriage. DHS did not oppose the request for 
a continuance, stating that the proceedings should be continued because the government 
had sent some of the documents submitted by Teneng “to an overseas investigation” 
(presumably in an attempt to prove that the documents are inauthentic). The IJ denied 
the continuance, explaining that, because he was “not inclined to grant [Teneng’s] 
application for permanent residence as a matter of discretion,” there was no reason “to 
continue the case for adjudication of the I‐130.”   

        During his testimony at the hearing, Teneng sought to minimize the seriousness 
of his most recent crimes. He asserted that many of the facts underlying his 
2003 convictions were inaccurately recounted in the plea agreement. Teneng stated, for 
example, that he had obtained false documents only so that he could return to Cameroon 
to visit his dying father. He also maintained that the victim was physically, not mentally, 
disabled and that Teneng had bought, not stolen the identification documents from him. 
As to his fear of persecution, Teneng testified that he believed he would be killed if he 
returned to Cameroon, even though he no longer remained politically active. He said 
that his father recently had been detained by the Cameroonian government and that his 


                                                 
            4  Once the case was reopened, the government filed an amendment to the 

1998 Notice to Appear, adding new allegations and charges of removability. Because 
Teneng has conceded removability and does not seek to retract that concession in his 
petition for review, we do not discuss these new charges further. 
No. 14‐1799                                                                     Page 6 
 
brother, who had become a U.S. citizen, likewise had been harassed when he visited 
Cameroon in 2001 and 2006.   

       In a comprehensive 32‐page decision, the IJ terminated withholding, denied 
Teneng’s applications for withholding of removal and CAT relief, and ordered him 
removed to Cameroon. The IJ first explained his earlier denial of Teneng’s motion for a 
continuance, stating that, although the court could consider a variety of factors in 
determining whether to continue, see Hashmi, 24 I. & N. Dec. at 790–94, a continuance 
pending adjudication of the I‐130 was unwarranted because Teneng did “not merit 
adjustment of status as a matter of discretion.” Although there were some positive 
factors weighing in favor of granting the continuance, these were outweighed by 
Teneng’s “extensive and serious criminal history,” and by his continuous attempts “to 
minimize the gravity of his crimes.”   

      Next, the IJ concluded that Teneng was ineligible for withholding (under either 
the immigration statute or the CAT) because the nature, elements, and “underlying 
circumstances” of two of Teneng’s crimes—specifically, making false statements in a 
passport application and fraudulently using an access device—established that he had 
been convicted of particularly serious crimes. In discussing the circumstances of the 
crimes, the IJ relied on the facts as set out in the plea agreement, explaining that, because 
Teneng had pleaded guilty to those facts, there was no reason to credit his testimony 
contradicting the facts in the plea agreement. 

        Finally, although Teneng’s conviction for particularly serious crimes did not 
preclude deferral of removal under the CAT, the IJ determined that Teneng was 
ineligible for deferral because he had not met his burden of proving that he faced a clear 
probability of being tortured if returned to Cameroon. The denial of deferral rested 
principally on the IJ’s finding that Teneng’s testimony was not credible and lacked 
sufficient corroboration. Teneng was not credible, the IJ explained, because his 
2003 convictions for crimes involving fraud showed that he was prone to deceiving 
others for personal gain. Teneng’s lack of credibility was further demonstrated, the 
IJ added, by his attempts to minimize his crimes by disputing the facts he had admitted 
in the plea agreement. The IJ also was suspicious that Teneng, although submitting 
affidavits, had not called any witnesses—including his brother and mother, who lived in 
the United States—to testify, thus depriving the government of the ability to 
cross‐examine them. The IJ acknowledged Teneng’s documentary evidence of poor 
country conditions but concluded that these documents, though helpful to Teneng, were 
not enough to meet his burden of proof. The IJ gave little weight to the rest of the 
No. 14‐1799                                                                  Page 7 
 
documents—e.g., affidavits, letters, Cameroonian government documents—because 
DHS had “submitted evidence generally indicating fraudulent documentation from 
Cameroon is relatively common and easily obtained” and because Teneng had a history 
of lying and forgery. The Board upheld the IJ’s ruling. 

        Teneng first contends that, in denying his motion for a continuance, the Board 
and the IJ denied him due process and misapplied the legal standard for granting a 
continuance by not considering all of the factors set forth in Matter of Hashmi, 
24 I. & N. Dec. 785 (BIA 2009). He points, for example, to the Board’s statement in 
Hashmi that the IJ should consider the lack of opposition by DHS when deciding whether 
to grant a continuance, id. at 791, and he maintains that the fact that, like him, DHS 
sought a continuance in this case “should have been weighed very heavily in the IJ’s 
decision.” The government maintains that this court lacks jurisdiction to consider this 
argument because Teneng is removable as an aggravated felon. See 8 U.S.C. 
§ 1252(a)(2)(C); Moral‐Salazar v. Holder, 708 F.3d 957, 962 (7th Cir. 2013). The government 
acknowledges that this court retains jurisdiction to review questions of law and 
constitutional claims, see 8 U.S.C. § 1252(a)(2)(D); Cano‐Oyarzabal v. Holder, 774 F.3d 914, 
915–16 (7th Cir. 2014), but contends that “Teneng fails to raise a colorable constitutional 
claim or legal issue with respect to the agency’s denial of [his] request for a 
continuance.” 

        We agree with the government that we lack jurisdiction to review the agency’s 
denial of Teneng’s request for a continuance because he is removable as an aggravated 
felon and his challenge to the denial of a continuance does not present legal or 
constitutional issues. Teneng’s real objection is not to any error of law but to “the 
manner in which the agency weighed the various factors that inform the exercise of 
discretion.” Kiorkis v. Holder, 634 F.3d 924, 928 (7th Cir. 2011) (quoting Khan v. Filip, 
554 F.3d 681, 688 (7th Cir. 2009)) (internal quotation mark omitted); see Lopez v. Holder, 
740 F.3d 207, 211 (1st Cir. 2014); Hamilton v. Holder, 680 F.3d 1024, 1027 (8th Cir. 2012). 
Teneng attempts to conjure a legal issue by citing the Board’s decision in Hashmi, 
24 I. & N. Dec. 785. But his repeated references to Hashmi do not confer jurisdiction upon 
this court: “Mere reference to a legal standard or a constitutional provision . . . does not 
convert a discretionary decision into a reviewable legal or constitutional question.” 
Moral‐Salazar, 708 F.3d at 962. Teneng’s insistence that DHS’s lack of opposition to his 
motion should have led the IJ to grant a continuance is unavailing, as Hashmi makes 
clear that the IJ’s decision should be guided—as it was in this case—by “the apparent 
ultimate likelihood of success on the adjustment application.” Hashmi, 24 I. & N. Dec. 
at 790. And Teneng’s unsubstantiated contention that he was denied due process is “the 
No. 14‐1799                                                                            Page 8 
 
sort of flabby, unfocused argument” that this court has repeatedly concluded does not 
present a constitutional claim. Portillo‐Rendon v. Holder, 662 F.3d 815, 817 (7th Cir. 2011). 

        Teneng next argues that the IJ and the Board wrongly concluded that his crimes 
were “particularly serious,” disqualifying him from withholding of removal under 
either the immigration statute or the CAT. He maintains that this purported error 
resulted from the agency’s “fail[ure] to consider [his] testimony regarding the crimes 
and the circumstances surrounding the crimes.” But the immigration statute generally 
bars the court’s review of the agency’s determination that a crime is “particularly 
serious.” See 8 U.S.C. § 1252(a)(2)(B)(ii), (a)(2)(C); Issaq v. Holder, 617 F.3d 962, 966–67 (7th 
Cir. 2010); Petrov v. Gonzales, 464 F.3d 800, 801–02 (7th Cir. 2006); Ali, 468 F.3d at 470. And 
here, too, Teneng fails to advance a claim of legal error to clear the jurisdictional bar. His 
assertion that the IJ and the Board didn’t consider his testimony could be read as a claim 
that they ignored his evidence, which is a claim of legal error that we do have jurisdiction 
to review. See Cruz‐Moyaho v. Holder, 703 F.3d 991, 997 (7th Cir. 2012); Jawad v. Holder, 
686 F.3d 400, 403–04 (7th Cir. 2012). But we reject this attempt to manufacture a legal 
issue because the record reveals that the IJ thoroughly considered Teneng’s testimony 
regarding the circumstances of his crimes but discredited it on grounds that his story 
contradicted the plea agreement and that his long history of crimes involving fraud and 
deceit rendered his testimony dubious. See Jawad, 686 F.3d at 404.   

       Finally, we turn to Teneng’s challenge to the agency’s determination that he is 
ineligible for deferral under the CAT. The government maintains that—as with the rest 
of Teneng’s petition—we are jurisdictionally barred by § 1252(a)(2)(C) from considering 
his arguments regarding deferral. The government is incorrect. We rejected this identical 
argument in Wani Site v. Holder, 656 F.3d 590 (7th Cir. 2011). The government devoted 
much of its brief in that case “to arguing that 8 U.S.C. § 1252(a)(2)(C) strips our 
jurisdiction to review the Board’s denial of [the petitioner’s] request for deferral of 
removal under the CAT.” Wani Site, 656 F.3d at 593. As we unequivocally told the 
government in that case, however, this “jurisdiction‐stripping provision has no force for 
deferral of removal claims arising under the CAT.” Id. (citing Issaq, 617 F.3d at 970); 
see Moral‐Salazar, 708 F.3d at 962 (explaining that application of § 1252(a)(2)(C) 
jurisdictional bar in that case should not “be understood to preclude judicial review of a 
denial of the exceptional remedy of deferral of removal under the Convention Against 
Torture”); Wanjiru v. Holder, 705 F.3d 258, 264 (7th Cir. 2013) (stating that an order 
deferring removal under CAT is “final enough to permit judicial review, but at the same 
time not . . . the kind of ‘final’ order covered by § 1252(a)(2)(C)”). The government 
contends that the statements in our recent opinions addressing this issue are “dicta.” 
No. 14‐1799                                                                           Page 9 
 
According to the government, we should rely instead on our decisions in Petrov v. 
Gonzales, 464 F.3d 800 (7th Cir. 2006), and Hamid v. Gonzales, 417 F.3d 642 (7th Cir. 
2005)—decisions which, the government insists, establish that we lack jurisdiction to 
review the agency’s denial of deferral under the CAT. But, as we explained in Issaq, “[n]o 
one argued in Petrov that the remedy of deferral of removal requires a distinct 
[jurisdictional] analysis, and so we cannot take Petrov as the last word on that point.” 
Issaq, 617 F.3d at 970. The same is true of Hamid.   

        Although we do have jurisdiction to review Teneng’s claim that the agency 
improperly denied him deferral under the CAT, we are not persuaded by his argument 
that the denial was in error. Teneng’s only argument regarding deferral is that the 
IJ wrongly discredited his testimony based on his prior crimes. But it was reasonable for 
the IJ and the Board to conclude that Teneng’s criminal convictions for crimes involving 
fraud undermined his credibility. See Unuakhaulu v. Gonzales, 416 F.3d 931, 938–39 (9th 
Cir. 2005). An alien who has previously lied “in order to get immigration benefits,” we 
have explained, “can’t be surprised when an immigration judge concludes that he has 
told new lies in an effort to avoid the consequences of the old lies.” Pavlov v. Holder, 697 
F.3d 616, 619 (7th Cir. 2012); see 8 U.S.C. § 1229a(c)(4)(C) (stating that “immigration 
judge may base a credibility determination [on various factors]” and consider “the 
totality of the circumstances”); Boadi v. Holder, 706 F.3d 854, 860 (7th Cir. 2013). Just like 
persons who have lied to obtain immigration benefits, Teneng’s crimes reveal “a 
propensity to put self‐interest ahead of his legal obligation to tell the truth.” Pavlov, 
697 F.3d at 619. And although the Federal Rules of Evidence don’t apply in immigration 
proceedings, Antia‐Perea v. Holder, 768 F.3d 647, 657 (7th Cir. 2014), the IJ’s reasoning is 
consistent with the common‐sense principle embodied in Rule 609, which allows a 
witness to be impeached by evidence of any crime that requires proof of a dishonest act 
or false statement. See FED. R. EVID. 609(a)(2). 

       Accordingly, we DENY the portion of Teneng’s petition for review contesting the 
agency’s determination that he is ineligible for deferral under the CAT. The remainder of 
his petition is DISMISSED for lack of jurisdiction.